Citation Nr: 1241238	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-06 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), bipolar disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1968 to November 1970. 

This appeal to the Board of Veterans' of Appeals (Board) is from January and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, the Veteran testified at a hearing at the RO in February 2008 before a local Decision Review Officer (DRO).  

In an April 2011 decision, after reopening the claim for service connection for PTSD on the basis of new and material evidence, the Board broadened this claim to include other psychiatric disorders that also had been diagnosed - namely, bipolar disorder and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Board then remanded the claim for further development and consideration.

Also in the Board's remand, it was noted that the additional issue of entitlement to service connection for ischemic heart disease, including due to Agent Orange exposure, had been raised by the record, but had not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board did not (and still does not) have jurisdiction over this additional claim, so it is again referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO). 

And as for the claim for a psychiatric disorder that is before the Board, because there is an outstanding hearing request, the Board is again remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

When filing his substantive appeal (on VA Form 9), as well as other correspondence more recently in June 2011, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, so a Travel Board hearing.  In addition, in the even more recent October 2012 informal hearing presentation of his representative, it was again indicated the Veteran wants a Travel Board hearing.  So the representative requested the claim be remanded for this hearing.

A review of the claims file, including the electronic ("Virtual VA") file, reveals the Veteran has not been provided this requested hearing, and he is entitled to this hearing before deciding his appeal of this claim for a psychiatric disorder.  38 C.F.R. §§ 20.700(a) and 20.704 (2012).

Accordingly, this claim is REMANDED for the following action:

Schedule the Veteran for a Travel Board Hearing concerning this claim at the earliest available opportunity.  Notify him of the date, time and location of this hearing.  Also give him the option of having a videoconference hearing before the Board, instead, especially if he could have this other type of hearing sooner.  Thereafter, the file should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


